Case 1:20-cr-00174-DMT Document 41-4 Filed 11/25/20 Page 1of5

 

State of Alabama Warrant Number

 

Unified Judicial System WARRANT OF ARREST 15-000001074

Report #: B153297 ye . . yg: Case Number
Form CR-65 Rev. 11/92 (Felonies, Misdemeanors, or Violations)

IN THE MUNICIPAL COURT OF MADISON , ALABAMA
(Circuit, District, of Municipal) (Name of Municipality or Ope

L] STATE OF ALABAMA IX MUNICIPALITY OF MADISON

v. DOMINIQUE CORTEZ GRIFFIN

 

 

 

 

l

 

 

 

 

TO ANY LAWFUL OFFICER OF THE STATE OF ALABAMA:

Probable cause has been found on Complaint filed in this Court against DOMINIQUE CORTEZ GRIFFIN ;
charging FAILURE TO APPEAR TRAFFIC in violation of Ordinance Number 32-1, which
embraces Section 32-1-4, Code of Alabama 1975. (TR15-0003039 DUI-CONTROLLED SUBSTANCE HUGHES, F)

 

YOU ARE THEREFORE ORDERED to arrest the person named or described above. You may release the accused
person without taking the accused person before a judge or magistrate if the accused person enlers into a bond in the
amountof $1,000.00 with one good surety approved by an authorized officer or by depositing cash or negotiable
bonds in the amount with the court clerk.

Moe EE bere Cab f

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Date Judge/tfagistra{a/Clerk
IDENTIFICATION OF ACCUSED PERSON
Name of Defendant Telephone Number
DOMINIQUE CORTEZ GRIFFIN (313)
Social Security Number Date of Birth Age Race Sex Height
i 1990 24 BLACK M
DL Number Weight Hair Eyes Other
= TAG: AL 2016
Address Gily State Zip Code
__. REDFORD MI
Name of Employer Employer's Telephone Number
Address Cily State Zip Code

 

 

 

 

 

 

CERTIFICATE OF EXECUTION

|, the undersigned law enforcement officer, certify hat | executed the foregoing ARREST WARRANT by arresting the accused

 

 

 

 

person named (or described) therein at o'clocktJa.m.fJpm., onthe dayof_

_ in COUNTY, ALABAMA.

After arrest, the accused person was?
(J Released as authorized at __ o'clock Dam. (pm,onthe dayof.
Taken befare (1 Judge) (Magistrate) at clock amOpm,onthe s. dayof

Date Signature/Title/Agency

 

ACKNOWLEDGEMENT BY THE ACCUSED

C] | hereby acknowlege that al the time of my release from custody | was directed to appear in person before the court, as follows:

 

 

 

 

Place:

Date: '

Time: o'clock (a.m. Cp.m., and as thereafler needed until discharge.
Date Signature of Accused

Printed: Tue Nov 24, 2015 14:22 AM

 

 

 

 

 

 

 
Case 1:20-cr-00174-DMT Document 41-4 Filed 11/25/20 Page 2 of 5

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

State of Alabama Case Number
Unified Judicial System APPEARANCE BON D
Form CR-11 Rev. 1/96
IN THE MUNICIPAL COURT OF MADISON , ALABAMA
(Circuit, District, or Municipal) (Name of Municipality or County)
(1) STATE OF ALABAMA (% MUNICIPALITY OF MADISON
v. DOMINIQUE CORTEZ GRIFFIN , Defendant
1, DOMINIQUE CORTEZ GRIFFIN (Defendani), as principal,
and | (we),
(please prini)

, aS Surety(ies),

agree to pay the [1] State of Alabama & the above-named Municipalily the sum of $__$1,000.00 — (for municipal courts, this sum
should not exceed $1,000) and such costs as authorized by law unless the defendant appear(s) before the above-named court on
(date) at = (time) (if date and time are unknown, the words ' the
scheduled’ may be placed in the date blank and a fine may be placed in the space for time) and from day to day of each session
thereafter until defendant is discharged by law to answer the charge of FAILURE TO APPEAR TRAFFIC

or any other charge as authorized by law.

If the trial is moved to another county/municipality, this undertaking is for the appearance of the defendant from day to day
of each session of the court to which the defendant is removed until discharged by law.

As sureties, we hereby jointly and severally certify that we have property valued over and above all debts and liabilities that
has a fair market value equal to or greater than the amount of the above bond, and we, and each of us, waive the benefit of all
laws exempting property from fevy and sale under execution or other process for the collection of debt by the Constitution and
Laws of the State of Alabama, and we especially waive our rights to claim as exempt our wages or salary that we have under
the laws of Alabama, and our rights to homestead exemptions that we have under the Constitution of Alabama and the laws
of the State of Alabama, as set out in a seperate writing.

Signed and sealed this date with notice that false statements are punishable as perjury.

 

 

 

 

 

 

 

 

 

 

 

 

Signalure of Defendant
(L.S.)

Address (Print) State Zip
Signature of Surety/Agent of Professional Surety or Bail Company Signature of Surety/Agent of Professional Surety or Bail Company

{L.S.) (L.S.)
Social Security Number (Except for Agents) Phone Social Security Number (Except for Agents) Phone
Address(Print) City State Zip Address(Print) City State Zip
Signature of Surety/Agent of Professional Surety or Bail Company Signature of Surety/Agent of Professional Surety or Bail Company

(L.S.) (L.S.)
Social Security Number (Except for Agents) Phone Social Security Number (Except for Agents) Phone
Address(Print) City Stale zip Address(Print) City Stale Zip

 

 

 

 

 

Approved by: Judge/Magistrate/Sheriff/Law Enforcement Officer

 

 

Date
By: Deputy Sheriff/Law Enforcement Officer

Defendant's Information

 

CJ Property Bond O Professional Surety Bond (J CashBond Posted by

 

 

COURT RECORD: Original DEFENDANT: Copy SURETY: Copy Printed: Tue Nov 24, 2015 11:22 AM

 
 

Case 1:20-cr-00174-DMT Document 41-4 Filed 11/25/20 Page 3 of 5

 

State of Alabama Warrant Number

Unified Judicial System WARRANT OF ARREST 15-000001075

 

Report #: B15003297 . . gs Case Number
orm CR-65 Rev. 11/92 (Felonies, Misdemeanors, or Violations)

 

 

 

IN THE MUNICIPAL COURT OF MADISON «27> ALABAMA

(Circuit, District, or Municipal) (Name of Municipality af Co Wy)
[] STATE OF ALABAMA [MUNICIPALITY OF MADISON

v. DOMINIQUE CORTEZ GRIFFIN

 

 
  

 

 

 

TO ANY LAWFUL OFFICER OF THE STATE OF ALABAMA:

Probable cause has been found on Complaint filed in this Court against DOMINIQUE CORTEZ GRIFFIN ;
charging BAIL JUMPING 2ND in violation of Ordinance Number 24-1, which
embraces Section 13A-10-40, Code of Alabama 1975, (MC15-0000752 Poss/Ownership Restrictions-Pistol HUGHES, F)

 

YOU ARE THEREFORE ORDERED to arrest the person named or described above. You may release the accused
person without taking the accused person before a judge or magistrate if the accused person enters into a bond in the
amount of $1,000.00 with one good surety approved by an authorized officer or by depositing cash or negotiable
bonds in he amount with the court clerk.

— a7
LLY AE ters Pall
Date Judge(Magistrate/Olerk

 

 

IDENTIFICATION OF ACCUSED PERSON

 

Name of Defendant Telephone Number

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

DOMINIQUE CORTEZ GRIFFIN (313)
Sacial Security Number Date of Birth Age Race Sex Height
1990 24 BLACK M
OL Number Weight Hair Eyes Other
| — TAG: AL 2016
Address Cily Stale Zip Code
REDFORD Mi

 

Name of Employer Employer's Telephone Number

 

 

Address Cily State Zip Code

 

 

 

 

 

 

CERTIFICATE OF EXECUTION

|, the undersigned law enforcement officer, certify that | executed {he foregoing ARREST WARRANT by arresting the accused
person named (or described) therein at o'clock a.m. Ci p.m,, onthe day of. '

in COUNTY, ALABAMA.
Afler arrest, he accused person was:

 

 

 

 

 

{-] Released as authorized at o'clock Fla.m. (p.m. onthe day of '
{1 Taken before (Cidudge) (CiMagistiate) al o'clock am.) p.m. onthe day of
Date Signature/Title/Agency

 

ACKNOWLEDGEMENT BY THE ACCUSED

(1 | hereby acknowlege that at the time of my release from custody | was directed to appear in person before the courl, as follows:

 

 

 

 

Place:

Date: \

Time: . . _o'clock Qla.m. Op.m., and as thereafler needed until discharge.
Date Signature of Accused

Printed:Tue Nov 24, 2015 11:25 AM

 

 

 

 

 
Case 1:20-cr-00174-DMT Document 41-4 Filed 11/25/20 Page 4 of 5

 

 

 

 

 

 

 

 

 

 

 

 

 

 

State of Alabama Case Number
Unified Judicial System APPEARANCE BOND
Form CR-11 Rev. 1/96
IN THE MUNICIPAL COURT OF MADISON , ALABAMA
(Circuit, District, or Municipal) (Name of Municipality or County)
0) STATE OF ALABAMA [J MUNICIPALITY OF MADISON
v. DOMINIQUE CORTEZ GRIFFIN , Defendant
I, DOMINIQUE CORTEZ GRIFFIN (Defendant), as principal,
and | (we),
(please print)

, as surety(ies),

 

agree to pay the (J State of Alabama & the above-named Municipality the sum of $__$1,000.00 (for municipal courts, this sum
should not exceed $1,000) and such costs as authorized by law unless the defendant appear(s) before the above-named court on

. (date) at (time) (if date and time are unknown, the words ' the
scheduled’ may be placed in the date blank and a line may be placed in the space for time) and from day to day of each session
thereafter until defendant is discharged by law to answer the charge of _BAIL JUMPING 2ND

or any other charge as authorized by law.

if the trial is moved to another county/municipality, this undertaking is for the appearance of the defendant from day to day
of each session of the court to which the defendant is removed until discharged by law.

As sureties, we hereby jointly and severally certify that we have property valued over and above all debts and liabilities that
has a fair market value equal to or greater than the amount of the above bond, and we, and each of us, waive the benefit of all
laws exempting property from levy and sale under execution or other process for the collection of debt by the Constitution and
Laws of the State of Alabama, and we especially waive our rights to claim as exempt our wages or salary that we have under
the laws of Alabama, and our rights to homestead exemptions that we have under the Constitution of Alabama and the laws
of the State of Alabama, as set out in a seperate writing.

Signed and sealed this date with notice thal false statements are punishable as perjury.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Signature of Defendant
(L.S.)

Address (Print) State Zip
Signature of Surety/Agent of Professional Surety or Bail Company Signature of Surety/Agent of Professional Surety or Ball Company

(L.S.) (L.S.)
Social Security Number (Excepl for Agents) Phone Social Security Number (Except for Agents) Phone
Address(Print) City State Zip Address(Print) City State Zip
Signature of Surety/Agent of Professional Surety or Bail Company Signature of Surety/Agent of Professional Surety or Bail Company

(L.S.) {L.S.)
Social Security Number (Except for Agents) Phone Sociat Security Number (Except for Agents) Phone
Address(Print) City | State Zip Address(Print) City State Zip

Approved by: Judge/Magistrate/Sheriffflaw Enforcement Officer
Date

 

By: Deputy Sheriff/Law Enforcement Officer
Defendant's Information

M

BLACK

313
() Property Bond (1 Professional Surety Bond (] Cash Bond Posted by

 

 

 

COURT RECORD: Original DEFENDANT: Copy SURETY: Copy Prinied:Tue Nov 24, 2015 11:25 AM

 
Case 1:20-cr-00174-DMT Document 41-4 Filed 11/25/20 Page 5of5

 

 

MADISON COUNTY SHERIFFS OFFICE

GRIFFIN, DOMINQUE CORTEZ
BOOKING INFORMATION

[7 HIGH PROFILE CISUIGIDAL CESCAPE RISK CHHOLD Agency:

   

 

   

 

Booking No: MCSO015JBN012305 MNI No: MCSO15MNI013423

 

 

 

 

 

 

Cell Assigned: Cell not assigned.
Address Dll.
City, State Zip: REDFORD, Ml Telephone Number: (313)
SSN : DOB: 4990 Place of Birth: Citizenship:
DL No: City, State: DETROIT, MICHIGAN ~ County:
SID No: Race Gender Height Weight | Hair. Eves Build Skin Hand
FBI No: B M
Occupation: Employer : TEMP SERVICE
Telephone:
Date Booked: 10/05/2015 Date Released: 10/07/2015 Searched By: ESPINO, OSCAR”
Time Booked: 06:12 Time Released: 11:25 Printed By: LONG, SENFRONIA DANIELLE
Booked By: SMITH, ALLISON ROCHELLE Index File #:
Property Bag No: Photo By: LONG, SENFRONIA DANIELLE
Right Index Finger In

 

Right Index Finger Out

 

 

IAT

 

 

 

MNI No
Il TSH

Yo

1

3423
No

A

1012305

Bookin

king
In

He.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Inmate does hereby acknowledge receipt of all property and $ from the agency as correct.
Defendant Signature Date
Officer Signature Date
GRIFFIN, DOMINQUE CORTEZ Booking No: MCSO715JBN012305 MNINo: MCSO15MNI013423
Printed On: —- 10/13/2020 12:49 User Name: LMADISON

 

Page 1 of 7

 
